Citation Nr: 0841672	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral vitreous eye floaters.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right shoulder injury, rotator cuff for 
the time period prior to January 30, 2008.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right shoulder injury, rotator cuff for 
the time period from January 30, 2008. 

4.  Entitlement to an initial compensable rating for an 
exostosis right fibula, status post excision with scar, 
disability for the time period prior to January 17, 2006.

5.   Entitlement to an initial rating in excess of 10 percent 
for an exostosis right fibula, status post excision with 
scar, disability for the time period from January 17, 2006.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 2004.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
right shoulder and right fibula (leg) disabilities and 
assigned noncompensable ratings for each disability, 
effective on November 2, 2004, and which denied service 
connection for a bilateral vitreous eye floater disability.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected right shoulder 
and right leg disabilities.  In a June 2006 rating action, 
the RO awarded service connection for the veteran's bilateral 
eye disability, vitreous floaters, and assigned a 
noncompensable rating, effective November 2, 2004.  In the 
same rating action, the RO increased the rating for the 
veteran's right shoulder disability to 10 percent, effective 
November 2, 2004.  In an April 2008 rating action, the RO 
increased the rating for the veteran's right shoulder 
disability to 20 percent, effective January 30, 2008 and 
increased the rating for the veteran's right leg disability 
to 10 percent, effective January 17, 2006.  However, the 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection for right 
shoulder and right leg disabilities remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

The issue of entitlement to an initial compensable rating for 
a bilateral vitreous floater disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to January 30, 2008, the 
veteran's right shoulder disability was manifested by 
subjective complaints of discomfort without evidence of minor 
arm motion limited at shoulder level, to include as a result 
of pain or dysfunction.

3.  For the time period from January 30, 2008, the veteran's 
right shoulder disability was manifested by flexion and 
abduction to 120 degrees that was additionally limited by 
pain at 80 degrees without evidence of a right (minor) arm 
limitation of motion to 25 degrees from the side, to include 
as a result of pain and dysfunction.

4.  For the time period prior to January 17, 2006, the 
veteran's exostosis right fibula, status post excision with 
scar, disability was not manifested by any diagnosed 
pathology, to include any disabling effects or paralysis.

5.  For the time period from January 17, 2006, the veteran's 
exostosis right fibula, status post excision with scar, 
disability was manifested by mild paralysis around the 
affected site without limitation of function, or severe, 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a right shoulder injury, rotator 
cuff have not been met for the time period prior to January 
30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5024 
(2008). 

2.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a right shoulder injury, rotator 
cuff have not been met for the time period from January 30, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008). 

3.  The criteria for the assignment of a compensable rating 
for an exostosis right fibula, status post excision with 
scar, disability have not been met for the time period prior 
to January 17, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
7805 (2008). 

4.  The criteria for the assignment of a rating in excess of 
10 percent for an exostosis right fibula, status post 
excision with scar, disability have not been met for the time 
period from January 17, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7805-8525 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for a bilateral eye disability, right shoulder 
disability, and right fibula disability was received in May 
2004 before separating from active service.  In 
correspondence received with his claim, the veteran 
acknowledged the provisions of the VCAA as they pertain to 
the issues of service connection, particularly notice of VA's 
duty to assist him and notice of what the evidence must show 
to establish entitlement to service connection.  In 
subsequent correspondence dated in September 2004, April 
2008, and May 2008, he was notified by the RO of the 
provisions of the VCAA as they pertain to the issues of 
service connection and increased ratings.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  In a January 2005 
rating decision, the RO granted entitlement to service 
connection for a right shoulder disability and assigned an 
initial noncompensable rating, effective November 2, 2004; 
granted entitlement to service connection for a right fibula 
disability and assigned a noncompensable rating, effective 
November 2, 2004; and denied service connection for a 
bilateral vitreous eye floater disability.  The veteran 
appealed the assignment of the initial evaluation of his 
service-connected right shoulder and right fibula 
disabilities.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in September 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in May 2008.  
The Board notes, however, that as the present appeal is for a 
higher initial evaluation of the veteran's service-connected 
right shoulder and right fibula disabilities, additional 
Vazquez notice is not required.

Rather, the claims for higher initial evaluations for a right 
shoulder disability and a right fibula disability are 
downstream issues from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and private treatment records 
have been obtained and associated with his claims file.  He 
has also been provided with contemporaneous VA fee-basis 
medical examinations of the current state of his service-
connected right shoulder and right fibula disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the veteran's service-connected right shoulder is 
rated according to the analogous condition of tenosynovitis 
under Diagnostic Code 5024, which itself is rated on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background and Analysis

Right Shoulder

As an initial matter, evidence of record indicates that the 
veteran is left-hand dominant.  Consequently, his service-
connected right shoulder disability is rated as impairment of 
the minor arm.  See 38 C.F.R. § 4.69 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).
5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2008).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

     
38 C.F.R. § 4.71, Plate 1 (2008)

The veteran's service treatment records reveal that he sought 
periodic treatment for right shoulder stiffness, decreased 
range of motion, or pain.  A right shoulder MRI (magnetic 
resonance imaging) report dated in April 2004 listed 
impressions of full-thickness tear involving the anterior 
aspect of the supraspinalus tendon and mild degenerative 
changes involving the acromioclavicular joint.

In a VA fee-basis general medical examination report dated in 
August 2004, the veteran described soft-tissue right shoulder 
trauma after a 1987 motor vehicle accident.  He reported 
discomfort on range of motion activities several times per 
year, lasting two-to-three weeks, with lifting limitations 
during flare-ups.  He denied any recent exacerbating 
symptomatology or trauma.  On objective examination, range of 
motion findings of the right shoulder were reported as 
flexion to 175 degrees with mild discomfort, abduction to 175 
degrees, external rotation to 85 degrees with pain, and 
internal rotation to 85 degrees with pain.  The examiner also 
noted that there was no further limitation by fatigue, 
weakness, lack of endurance, or incoordination.  The 
diagnosis was symptomatic residuals of right shoulder 
tendonitis.  A VA fee-basis x-ray report dated in August 2004 
listed an impression of negative right shoulder.  

In a statement from a private physician, D. P., M. D, Ph. D., 
dated in January 2006, Dr. P. indicated that he had reviewed 
volumes I and II of the veteran's military treatment records, 
had obtained from the veteran a history of the right shoulder 
disability, and conducted a physical examination.  He opined 
that it was highly probable that the veteran's right shoulder 
injury was related to his military service, citing the 
findings of the April 2004 MRI report.  Dr. P. did not report 
any findings from the physical examination of the veteran's 
right shoulder that he conducted.

During a January 2008 VA fee-basis examination, the veteran 
complained of pain, weakness, lack of endurance due to pain 
and weakness, stiffness, decreased range of motion, and 
grinding and popping with movement of his right shoulder 
since 1986.  Range of motion (ROM) findings of the right 
shoulder on physical examination were:

Movement
Normal ROM
Actual ROM
Degree Where 
Pain Occurred
Flexion
180
120
80
Abduction
180
120
80
External 
Rotation
90
45
45
Internal 
Rotation
90
80
80

The examiner added that the right shoulder was not 
additionally limited by incoordination after repetitive use, 
but was additionally limited by pain, fatigue, weakness, lack 
of endurance, and pain.  The diagnosis was right rotator 
tendonitis.  A January 2008 VA fee-basis X-ray study reported 
the right shoulder to be within normal limits.  

For the Time Period Prior to January 30, 2008

Based upon the evidence of record, the Board finds the 
veteran's service-connected right shoulder disability was 
manifested during this time period by subjective complaints 
of discomfort without evidence of minor arm motion limited at 
shoulder level, to include as a result of pain or 
dysfunction.  The veteran's right shoulder disability is 
appropriately rated under the criteria for Diagnostic Code 
5003 for noncompensable limitation of arm motion.  The 
veteran's arm motion was not demonstrated in the August 2004 
fee-basis examination report to be limited to a compensable 
level including as a result of pain and dysfunction.  There 
was also no evidence of dislocation, nonunion, or malunion of 
the scapulohumeral joint or the clavicle for a higher or 
separate rating under alternative rating criteria.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The January 
2006 statement from the private physician, Dr. P., did not 
contain any physical examination findings.  After a review of 
the evidence of record, the Board finds that the evidence 
does not support the assignment of a rating in excess of 10 
percent for a right shoulder disability rated under 
Diagnostic Code 5299-5024 for the period prior to January 30, 
2008.  

For the Time Period from January 30, 2008

Based upon the evidence of record for the period from January 
30, 2008, the Board finds the veteran's service-connected 
right shoulder disability was manifested by flexion and 
abduction to 120 degrees that was additionally limited by 
pain at 80 degrees.  The veteran's right shoulder disability 
is appropriately rated under Diagnostic Code 5201 for this 
time period because the January 2008 fee-basis examination 
report did not demonstrate a right (minor) arm limitation of 
motion to 25 degrees from the side, including as a result of 
pain and dysfunction, the criteria for the next higher 30 
percent rating.  Again, there is also no evidence of 
dislocation, nonunion, or malunion of the scapulohumeral 
joint or the clavicle for a higher or separate rating under 
alternative rating criteria.  After a review of the evidence 
of record, the Board finds that the evidence does not support 
the assignment of a rating in excess of 20 percent for a 
right shoulder disability rated under Diagnostic Code 5201 
for the period from January 30, 2008.

Both Periods

Given the objective medical findings of slight (albeit, 
noncompensable) limitation of motion and the veteran's 
subjective complaints of discomfort, the RO appropriately 
assigned a 10 percent rating for the veteran's right shoulder 
disability for the time period prior to January 30, 2008, and 
appropriately increased the rating to 20 percent based on 
additional limitation of motion and pain findings on VA 
examination in January 2008.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5024, 5021 (2008).  The 10 and 20 
percent ratings for each period take into account functional 
loss due to pain and other factors, and, given the minimal 
objective findings, no higher rating on this basis is 
warranted for either time period.   See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca.  Even considering pain and other factors, 
the evidence simply does not support the assignment of a 
higher rating for either time period under Diagnostic Codes 
5299-5024, 5021, or other Diagnostic Code relating to the 
shoulder and arm joint.  In short, there is no medical 
evidence from either time period that the veteran's right 
shoulder pain is so disabling actually or effectively to 
result in limitation of motion to 25 degrees from the side - 
the requirement for the next higher 30 percent rating for the 
minor arm under Diagnostic Codes 5003 or 5021.  Nor is there 
any evidence that would warrant a higher 20 or 30 percent 
rating under alternative rating criteria for either time 
period.  

The Board acknowledges the veteran and his representative's 
contentions that his right shoulder disability is more 
severely disabling.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 10 percent for the 
veteran's right shoulder disability for the period prior to 
January 30, 2008 or in excess of 20 percent for the period 
from January 30, 2008.  Therefore, entitlement to an 
increased rating for a right shoulder disability is not 
warranted for either time period.  The Board has considered 
additional staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
described pain related to his right shoulder disability, 
objective medical findings are not indicative of any unusual 
or marked interference with any current employment (i.e., 
beyond that contemplated in the assigned 10 and 20 percent 
ratings).  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted for either time 
period.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Right Fibula Disability

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

852
5
Posterior tibial nerve, Paralysis of:
Ratin
g

Complete; paralysis of all muscles of sole of 
foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction 
is weakened; plantar flexion is impaired
30

Incomplete:

  Severe
20

  Moderate
10

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8525 (2008).

The veteran's service treatment records reflect a December 
1980 excision of a benign ossical from the mid-shaft of his 
right fibula (leg).

During a VA fee-basis examination report dated in August 
2004, the veteran recounted a surgical intervention without 
complication for an osteophytosis of the right lower 
extremity.  He reported intermittent residual discomfort of 
the right lower extremity ameliorated by Motrin.  He denied 
any recent exacerbating symptomatology, trauma, or functional 
impairment.  On physical examination, the veteran's posture 
and gait were noted to be within normal limits, and his 
ankles and knees were without erythema, edema, or heat 
changes.  Examination of his legs revealed no appreciable 
palpable masses or tenderness.  On neurological examination, 
the veteran's muscle strength was 5/5 bilaterally throughout, 
reflexes were 2+ bilaterally throughout, sensation to 
pinprick and light touch were normal throughout, and cranial 
nerves II through XII were intact without focal deficit.  The 
diagnosis was listed as no pathology to render a diagnosis.  
An August 2004 VA fee-basis right tibia-fibula x-ray report 
listed an impression of negative right tibia-fibula.  

In a statement from a private physician, D. P., M. D, Ph. D., 
dated in January 2006, Dr. P. indicated that he had reviewed 
volumes I and II of the veteran's military treatment records, 
had obtained from the veteran a history of the right leg 
disability, and conducted a physical examination.  .  He 
indicated that the veteran had a right lower leg paresthesias 
disability and opined that it was highly probable that it was 
related to his military service.  Dr. P. noted that a 
physical examination, including bone scan, revealed myositis 
ossificans and stated that the veteran currently has 
persistent paresthesias in this area.

In a VA fee-basis examination report dated in January 2008, 
the veteran complained of partial numbness in the area of the 
scar on his right middle fibula after the removal of a bony 
growth (exostosis) of the bone during military service.  He 
also stated that he experiences a burning sensation with 
little stabbing pains in the area, which worsens with a lot 
of walking in his job as a site manager.  When questioned 
more specifically, the veteran indicated that there was 
anesthesia with partial decreased feeling.  There was no 
tingling and numbness, abnormal sensation and weakness or 
paralysis of the affected area.  The condition did not cause 
pain, but the symptoms were constant.  Physical examination 
of the right lateral calf revealed a level scar measuring 
about 7 by 1 centimeters.  The examiner noted that there was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  Neurological examination of the lower extremities 
noted motor function within normal limits, but abnormal 
sensory function with findings of decreased sensation of the 
right lateral calf to pinprick.  Bilateral lower extremity 
reflexes revealed knee jerks of 2+ and ankle jerks of 2+.  
The diagnosis was right leg exostosis excised, fibula, which 
had progressed to scar and periscar numbness of right fibular 
peroneal nerve-L5.  An addendum dated in January 2008 
confirmed that the examiner found decreased sensation over 
the veteran's right lateral calf as a result of the surgical 
scar.  A VA fee-basis x-ray report of the right tibia-fibula 
dated in January 2008 listed an impression of negative right 
tibia-fibula.  

A private radiology report from Stringfellow Memorial 
Hospital dated in April 2008 indicated that a duplex venous 
scan of the right lower extremity revealed deep veins that 
were easily compressed with no echogenic thrombus or 
abnormality in waveform and with no evidence of deep venous 
thrombosis.

For the Time Period Prior to January 17, 2006

The Board has considered the veteran's claim for an initial 
compensable rating under Diagnostic Code 7805 for a right 
fibula disability, but finds that a higher rating is not 
warranted for this time period because the medical evidence 
of record demonstrates subjective complaints of intermittent 
residual discomfort of the right lower extremity, but does 
not demonstrate any diagnosed pathology, to include any 
disabling effects or paralysis to any degree.  Further, the 
scar residuals are not shown to meet the criteria for a 
compensable rating.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Therefore, a compensable rating for this time 
period under Diagnostic Code 7805 or alternative rating 
criteria must be denied.



For the Time Period from January 17, 2006

Based upon the evidence of record, the Board finds the 
veteran's service-connected right fibula disability was 
manifested during this time period by mild paralysis around 
the site of the right leg exostosis excised, fibula.  The 
January 2006 statement from the private physician, Dr. P., 
listed findings of myositis ossificans and persistent 
paresthesias in this area.  Similarly, the VA examination in 
January 2008 revealed objective findings of decreased 
sensation of the right lateral calf to pinprick as a result 
of the veteran's surgical scar.  A rating in excess of 10 
percent is not warranted under Diagnostic Codes 7805-8525 for 
this time period because the veteran is not shown to have 
limitation of function or severe, incomplete paralysis of his 
right fibula or leg.  Therefore, his claim for a higher 
rating for this time period must be denied.

Both Periods

The Board acknowledges the veteran and his representative's 
contentions that his right fibula disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial compensable evaluation for the 
veteran's right fibula disability for the period prior to 
January 17, 2006 or in excess of 10 percent for the period 
from January 17, 2006.  Therefore, entitlement to an 
increased rating for a right fibula disability is not 
warranted for either time period.  The Board has considered 
additional staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
described numbness and a painful, burning sensation related 
to his right fibula disability, objective medical findings 
are not indicative of any unusual or marked interference with 
any current employment (i.e., beyond that contemplated in the 
assigned noncompensable and 10 percent ratings).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted for either time period.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right shoulder injury, rotator cuff is denied 
for the time period prior to January 30, 2008.

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right shoulder injury, rotator cuff is denied 
for the time period from January 30, 2008. 

Entitlement to an initial compensable rating for an exostosis 
right fibula, status post excision with scar, disability is 
denied for the time period prior to January 17, 2006.

Entitlement to an initial rating in excess of 10 percent for 
an exostosis right fibula, status post excision with scar, 
disability is denied for the time period from January 17, 
2006.


REMAND

In a January 2006 statement, the veteran expressed 
disagreement with the denial of entitlement to service 
connection for a bilateral vitreous eye floater disability in 
the RO's January 2005 rating decision.  This statement was 
accepted as a timely notice of disagreement (NOD) with the 
January 2005 rating decision on this issue, but the RO did 
not address the issue in its June 2006 statement of the case 
(SOC).  See 38 C.F.R. §§ 20.201, 20.302(a) (2006).  In a July 
2006 statement, the veteran asked whether the omission of any 
discussion of his claimed bilateral eye disability was an 
error.  Although he was granted service connection for a 
bilateral eye disability in June 2006 and assigned a 
noncompensable rating, none of the subsequent three 
supplemental statements of the case (SSOC) discussed his 
bilateral eye disability.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and no SOC is issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.  Consequently, this matter will be remanded for the 
issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the veteran and his 
representative an SOC addressing the claim 
regarding the veteran's service-connected 
bilateral vitreous eye floater disability.  
All applicable criteria should be 
addressed in the SOC, to include 38 C.F.R. 
§ 3.105(a).  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and only 
if, the veteran files a timely appeal, 
this issue should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


